Title: To James Madison from Henry Dearborn, 13 December 1812
From: Dearborn, Henry
To: Madison, James


Sir,Albany Decemr. 13th. 1812
I confidently hope that the Campaign that has now closed, has afforded sufficient evidence of the necessary of having a regular Army fully competent for all offensive opperations, from fifteen to twenty additional Regiments, ought in my opinnion, to be raised North of the Potomack, what additional force will be necessary to the South, & west, I have found no opinnion. If an adaquate force could be raised in season, the latter part of February, or first of March, would be a favourable time to take possession of Montreal, It would not require a very large force to take possession of that place at that season, but we ought not to enter Canada with an Army that would not at all events be able to hold Montreal and the adjacent Country, against not only what force the Enemy could muster under present circumstancies, but such additional force as may arrive in May or June. I think we ought not to attempt more than we can with certainty accomplish, delay would be a serious evil, but defeat would be a much greater misfortune. I should think it more advisable to act on the defencive the next campaign, than to attempt more than the strength of our regular force would be fully competant to, my having volunteered the foregoing opinnions & remarks may be concidered as officious, but I must rely on the purity of my intentions as my only apology. I fear that the close of our Campaign will occasion some uneasiness, and probably much censure, I must expect my full share of it. I am not intirely satisfied with what has taken place at Niagara, but I trust that on more particular information, It will appear that the measures were dictated by sound discretion, but unfortunately, the commanding officer has not been as popular as could have been wished—in relation to myself, I have expressed my sentiments in my last letter to the Secretary of War with frankness and candour. It will be eaqually agreably [sic] to me, to imploy such moderate talents as I possess, in the service of my Country, or to be permited to retire to the shade of private life, and remain a mere, but interested, spectator of passing events. With sentiments of the highest respect I am Sir your Humbl. Servt.
H. Dearborn
